Citation Nr: 0915425	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  06-14 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected post traumatic stress 
disorder (PTSD).

3.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected irritable bowel syndrome 
(IBS) (claimed as lower spastic colon and lower 
gastrointestinal problems), associated with PTSD.

4.  Entitlement to an initial compensable disability rating 
for service-connected sinusitis (claimed as with inner ear 
problems).

5.  Entitlement to an initial compensable disability rating 
for service-connected chronic allergic rhinitis.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to service connection for 
hearing loss.  The May 2005 rating decision also granted the 
Veteran's claims of entitlement to service connection for:  
PTSD, and assigned same an initial 30 percent disability 
rating; IBS, associated with PTSD, and assigned same an 
initial 10 percent disability rating; and sinusitis and 
chronic allergic rhinitis, and assigned both initial 
noncompensable disability ratings, all effective July 16, 
2004.

In September 2008, the Veteran testified via videoconference 
before the undersigned Acting Veterans Law Judge, seated at 
the Board's Central Office in Washington, D.C.  A transcript 
of the hearing has been associated with the claims file. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2008).  


FINDINGS OF FACT

1.  The Veteran's hearing loss was not diagnosed during 
active military service or for many years thereafter, and the 
most probative evidence of record indicates that the 
Veteran's current hearing loss is not causally related to his 
active service or any incident therein.

2.  The Veteran's PTSD has not been manifested by 
symptomatology to include a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

3.  The Veteran has not been diagnosed with severe IBS with 
diarrhea or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  

4.  The Veteran's sinusitis has not been manifested by one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.

5.  The Veteran's chronic allergic rhinitis has not been 
manifested by, in the absence of polyps, greater than 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.




CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by the 
Veteran's active duty service, nor may it be so presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(d), 3.307, 3.309, 3.385 (2008).

2.  The criteria for an initial disability rating in excess 
of 30 percent for service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.6, 4.7, 4.126, 4.130, 
Diagnostic Code (DC) 9411 (2008).

3.  The criteria for an initial disability rating in excess 
of 10 percent for service-connected IBS have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.6, 4.7, 4.114, DC 
7319 (2008).

4.  The criteria for an initial compensable disability rating 
for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.321(b)(1), 4.2, 4.6, 4.7, 4.97, DC 6513 (2008).

5.  The criteria for an initial compensable disability rating 
for chronic allergic rhinitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.321(b)(1), 4.2, 4.6, 4.7, 4.97, DC 6522 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).  

As to the Veteran's claim of entitlement to service 
connection for hearing loss, currently on appeal, in December 
2004, before the initial adjudication of the claim, the 
Veteran was notified of the evidence not of record that was 
necessary to substantiate the claim.  He was told that he 
needed to provide the names of persons, agencies, or 
companies who had additional records to help decide his 
claim.  He was informed that VA would attempt to review his 
claim and determine what additional information was needed to 
process his claim, schedule a VA examination if appropriate, 
obtain VA medical records, obtain service records, and obtain 
private treatment reports as indicated.  

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  The 
purpose behind the notice requirement has been satisfied and 
the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.

A March 2006 VCAA letter also informed the Veteran regarding 
the appropriate disability rating or effective date to be 
assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for hearing loss, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Further, the Veteran's claims of entitlement to increased 
initial disability ratings arise from his disagreement with 
the initial evaluations assigned following the grants of 
service connection.  Once service connection is granted, the 
claims are substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, adequate 
notice was provided to the Veteran prior to the transfer and 
certification of the Veteran's case to the Board and complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes:  (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

The Board notes that when the VA is on notice that there are 
additional records that may be applicable to a veteran's 
claim and because these records may be of use in deciding the 
claim, these records are relevant and should be obtained.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  In this case, the 
VA was informed that the Veteran was in receipt of Social 
Security disability benefits.  However, it has been 
determined, by a letter dated in September 2005, from the 
Social Security Administration (SSA), that the Veteran's 
award of SSA benefits was based upon musculoskeletal 
degenerative disorders of the back.  Because the issues 
before the Board do not include the back, the Board finds 
that it may proceed in deciding the issues on appeal, and 
that the Veteran's SSA claims file is not relevant and the VA 
is not obligated to obtain same. 

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; and (3) the current disability may be 
associated with the in-service event, but (4) there is 
insufficient evidence to make a decision on the claim.  See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran was afforded VA examinations in April 2005 and 
May 2005 as to the Veteran's claim of entitlement to service 
connection, and specific opinions as to his claim were 
obtained.  

The Board notes that when a veteran claims that his condition 
is worse than when originally rated, and when the available 
evidence is too old for an evaluation of the veteran's 
current condition, VA's duty to assist includes providing him 
with a new examination.  Olson v. Principi, 3 Vet. App. 480, 
482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
Board, however, finds that additional VA examinations, as to 
the Veteran's claims of entitlement to higher initial 
disability ratings, are not required in this case.  VA 
treatment records dated subsequent to the time of the April 
2005 VA examinations and the Veteran's testimony as to his 
current complaints are of record.  The Board has had the 
opportunity to review medical and lay evidence as to the 
severity of the Veteran's service-connected conditions since 
the time of the April 2005 VA examinations.  Thus, the Board 
finds that in this case the available evidence of record 
provides sufficient information to evaluate the level of 
severity of the Veteran's current conditions.

In this case, the Veteran's service treatment records and all 
identified and authorized post-service treatment records 
relevant to the issues on appeal have been requested or 
obtained.  Accordingly, all available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Service Connection - Hearing Loss

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including sensorineural hearing loss, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of 
proof to determine service connection.  Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996).  When an injury or disease is 
alleged to have been incurred or aggravated in combat, such 
incurrence or aggravation may be shown by satisfactory lay 
evidence, consistent with the circumstances, conditions, or 
hardships of combat, even if there is no official record of 
the incident.  38 U.S.C.A. § 1154(b) (West); 38 C.F.R. § 
3.304(d) (2008).

"Satisfactory evidence" is credible evidence.  Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).  Such credible, 
consistent evidence may be rebutted only by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d). The provision does not establish a 
presumption of service connection; rather, it eases a combat 
Veteran's burden of demonstrating the occurrence of some in- 
service incident to which the current disability may be 
connected.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

The reduced evidentiary burden only applies to the question 
of service incurrence, and not to the question of either 
current disability or nexus to service; both of these 
inquiries generally require competent medical evidence.  
Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 
9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 
(1996).

The Veteran asserts, in his August 2004 claim of entitlement 
to service connection for hearing loss, that he was treated 
during service in the Republic of Vietnam in July or August 
of 1970, for a torn right eardrum as a result of concussions 
caused by loud cannon blasts.  In his testimony before the 
Board in September 2008, the Veteran stated that he was 
treated on two occasions for inner ear problems during 
service.  The Veteran reported that, over a period of days, 
his ears started swelling and draining.  

The Veteran's service treatment records do not show clinical 
evidence of hearing loss by VA standards at any time during 
active service.  The Veteran's service treatment records are 
silent for treatment of swelling or draining ears, or a torn 
eardrum.  

However, the Veteran's service personnel records contain 
indicia of combat service.  The Board notes there has been 
some confusion as to the issuance of the Combat Infantry 
Badge (CIB).  It appears that the Veteran's DD214 is silent 
for same, and additional service personnel records include 
same, however such notation is crossed out.  The Veteran's 
service personnel records contain a letter of appreciation 
for "trying combat conditions," and evidence of a secondary 
occupational specialty of 11B40, indicating a position in the 
infantry.  Further, the Veteran has been awarded service 
connection for PTSD based upon credible descriptions of in-
service combat experiences.  The Veteran may thus be presumed 
to have been exposed to acoustic trauma in service.  38 
U.S.C.A. § 1154(b) (West 2002).  However, service connection 
for hearing loss may not be presumed.  Rather, a nexus 
between any current hearing loss and the in-service exposure 
to acoustic trauma must be shown.

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

Report of Medical Examination, dated in July 1967 and 
conducted for the purpose of enlistment into service, 
indicates that no abnormalities as to the Veteran's ears, or 
eardrums, were noted.  Audiometric treating revealed hearing 
acuity in the right ear, in decibels, was 5, 5, 0, 0, 0, at 
the frequencies of 500, 1000, 2000, 3000, and 4000, and 
Hertz.  Hearing acuity in the left ear, in decibels, was 5, 
0, 5, 5, 5, at the frequencies of 500, 1000, 2000, 3000, and 
4000 Hertz.  Report of Medical History, dated at that time 
and completed by the Veteran, indicates no report of a 
history of ear, nose, or throat trouble, running ears, or 
hearing loss.

Service treatment records dated in September 1970 indicate 
that the Veteran complained of four episodes of blacking out 
and spinning after postural changes.  The Veteran denied ear 
symptoms except for a decrease in hearing acuity in the right 
ear for several years.  Physical examination revealed 
tympanic membranes within normal limits.  The physician 
questioned the reliability of recent audiogram testing 
because the flat drop of 30 and 40 decibels was not present 
clinically.  The physician reported that there was no 
evidence of ear disease.  The physician ordered the Veteran 
to repeat audiogram testing in one month.  

Service treatment records dated in October 1970 indicate that 
the Veteran was ordered to undergo additional audiogram 
testing and re-evaluation.  It appears that the physician 
questioned if Meniere's disease was an appropriate 
provisional diagnosis.  The physician noted that the Veteran 
demonstrated some improvement of his symptoms with 
betahistine.

Additional service treatment records dated in October 1970 
indicate that the Veteran was ordered to undergo additional 
testing by audiogram for an evaluation of persistent 
dizziness.  It appears that the physician questioned if 
hearing loss was an appropriate provisional diagnosis.  

Report of Medical Examination, dated in June 1972 and 
conducted for the purpose of separation from service, 
indicates that no abnormalities as to the Veteran's ears, or 
eardrums, were noted.  Audiometric treating revealed hearing 
acuity in the right ear, in decibels, was 20, 15, 10, 15, 10, 
at the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  
Hearing acuity in the left ear, in decibels, was 35, 25, 20, 
20, 15, at the frequencies of 500, 1000, 2000, 3000, and 4000 
Hertz.  Report of Medical History, dated at that time and 
completed by the Veteran, indicates that that the Veteran 
reported a history of ear, nose, or throat trouble, and 
running ears.  The examiner noted that the Veteran reported 
that he experienced a subjective mild hearing loss all of his 
life. 

Following the October 1970 entry, there is no further 
complaint, treatment, or diagnosis related to the Veteran's 
complaints of dizziness, blacking out, or spinning, or the 
treating professional's referrals for audiometric testing.  
The June 1972 audiometric testing revealed hearing within 
normal limits.  As there was no hearing loss, by VA 
standards, found on examination at separation, the Board 
finds that there was no residual disability, the Board finds 
that the weight of the evidence demonstrates that chronicity 
in service is not established in this case.  38 C.F.R.         
§ 3.303(b).

Private treatment records dated in September 2004, 32 years 
after the Veteran's separation from service, indicate that 
the Veteran underwent audiogram testing.  However, the 
audiogram submitted indicates hearing acuity represented in 
graphical form.  Thus, the Board is unable to accept such 
interpretation in an effort to determine hearing acuity.  
Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (which holds that 
neither the Board nor the RO may interpret graphical 
representations of audiometric data).

VA treatment records dated in September 2004 indicate that 
the Veteran underwent audiological consultation.  The 
audiologist noted that results of the Veteran's hearing 
evaluation revealed a bilateral mild to moderate 
sensorineural hearing loss.   

Record of VA audiological evaluation dated in May 2005 
indicates that the Veteran underwent audiogram testing.  
Hearing acuity in the right ear, in decibels, was 25, 25, 20, 
40, 40, at the frequencies of 500, 1000, 2000, 3000, and 4000 
Hertz.  Hearing acuity in the left ear, in decibels, was 20, 
25, 20, 40, 50, at the frequencies of 500, 1000, 2000, 3000, 
and 4000 Hertz.  The Veteran's speech recognition scores, 
using the Maryland CNC word list, were 92 percent in the 
right ear and 84 percent in the left ear.  Based upon these 
results, the Veteran's hearing loss meets the VA requirements 
for consideration as a disability.  

At the time of the May 2005 VA audiological evaluation, the 
Veteran described his in-service noise exposure.  The Veteran 
reported that he was around 155 Howitzers and other guns, and 
served on guard duty on an air base in the Republic of 
Vietnam.  The Veteran reported that his ears bled due to the 
loud artillery going overhead.  The Veteran reported that he 
has had inner ear problems and vertigo since service, and 
denied any post-service noise exposure.  

The May 2005 VA audiologist diagnosed the Veteran with a 
bilateral mild high frequency sensorineural hearing loss.  
The audiologist opined that the Veteran's current hearing 
loss is not felt to be due to his period of military service.  
The rationale offered by the audiologist for her opinion is 
that both of the Veteran's audiograms upon entrance and 
separation from service indicate hearing within normal 
limits.

In this case, hearing loss by VA standards was not diagnosed 
within one year of separation from service.  Accordingly, 
service connection for same is not warranted on a presumptive 
basis.  Additionally, in view of the lengthy period, 32 
years, without evidence of treatment for hearing loss, there 
is no evidence of a continuity of treatment, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, as discussed above, the weight of the evidence is 
against such finding.  Thus, service connection for hearing 
loss is not warranted.

The Veteran has attributed his hearing loss to service.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  However, 
hearing loss is not the type of disorder that a lay person 
can provide competent evidence on questions of etiology or 
diagnosis.  See Robinson v. Shinseki, No. 06-0164 (March 3, 
2009).

In sum, the weight of the credible evidence demonstrates that 
the Veteran's current hearing loss first manifested many 
years after service and is not related to his active service 
or any incident therein.  As the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for hearing loss, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Introduction - Higher Initial Evaluations

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. § 
4.6 (2008).  It should also be noted that use of terminology 
such as severe by VA examiners and others, although an 
element to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2008).

PTSD

The Veteran's PTSD has been initially rated as 30 percent 
disabling under DC 9411, effective July 16, 2004.  

DC 9411 is deemed by the Board to be the most appropriate 
rating criteria in this case, primarily because it pertains 
specifically to the disability at issue, PTSD.  The Veteran 
has not asked that an alternative diagnostic code be 
employed, and the Board can identify nothing in the evidence 
to suggest that another diagnostic code would be more 
appropriate.  

Under DC 9411, a 30 percent disability rating is warranted 
where there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A maximum 100 percent rating is warranted where there is 
total occupational or social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411 (2008).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Veteran contends, in his Notice of Disagreement dated in 
June 2005, and Substantive Appeal dated in May 2006, that the 
symptomology related to his service-connected PTSD is more 
severe than what is reflected in the report of the April 2005 
VA examination and VA treatment, and warrants an increased 
initial disability rating in excess of 30 percent.  
Specifically, in his May 2006 Substantive Appeal, the Veteran 
reported that he has significant memory deficits, problems 
with loud noises, panic, crowds, nightmares, flashbacks, 
intrusive thoughts, and anxiety.

In a statement dated in July 2008, the Veteran reported that 
he is unable to get a full night's rest, that his long and 
short-term memory are both greatly impaired, and that he is 
easily confused.  The Veteran reported suicidal ideations.  
The Veteran reported that depression has overtaken him, and 
has prevented him from enjoying life.  The Veteran reported 
that he is unable to adapt to stressful situations, and that 
he is quick to fly off the handle with a temper that he 
cannot control.  The Veteran reported that he experiences 
panic attacks more than once per week.  

At the time of his September 2008 hearing before the Board, 
the Veteran reported that his sleep disturbances have grown 
worse, due to his strengthening nightmares and memories.  The 
Veteran reported that he has been married seven times, and 
that his six previous marriages resulted in divorce due to 
his PTSD.  

Record of VA psychiatric clinic treatment dated in August 
2004 indicates that the Veteran reported that he continues to 
experience some symptoms of depression and anxiety that are 
at least in part due to financial concerns and not being able 
to work due to his chronic pain.  The Veteran reported that 
he sleeps more during the day than at night.  The Veteran 
reported that he is unable to keep his psychotherapy 
appointments due to financial constraints.  The Veteran was 
alert and oriented to time, place, and person, and exhibited 
clear speech, goal-directed thought processes, a mild to 
moderately depressed mood, and a pleasant and concerned 
affect.  The Veteran presented without tics or mannerisms, 
homicidal or suicidal ideations, and perceptual difficulties.  
The Veteran was diagnosed with depressive disorder, not 
otherwise specified; PTSD; anxiety disorder, not otherwise 
specified, associated with both psychological factors and 
general medical conditions; alcohol abuse, currently in 
remission; and tobacco use disorder.  The Veteran was 
assigned a GAF score of 53.  

Record of VA psychiatric clinic treatment dated in November 
2004 indicates that the Veteran presented largely stable from 
an emotional perspective.  The Veteran was alert and oriented 
to time, place, and person, and exhibited clear speech, goal-
directed thought processes, a mild to moderately depressed 
mood, and a pleasant and concerned affect.  The Veteran 
presented without tics or mannerisms, homicidal or suicidal 
ideations, and perceptual difficulties.  The Veteran was 
diagnosed with depressive disorder, not otherwise specified; 
PTSD; anxiety disorder, not otherwise specified, associated 
with both psychological factors and general medical 
conditions; alcohol abuse, currently in remission; and 
tobacco use disorder.  The Veteran was assigned a GAF score 
of 53.  

Record of VA mental health progress note dated in January 
2005 indicates that the Veteran reported depression and 
anxiety due to chronic back pain and memories of combat.  The 
Veteran reported frustration due to the VA claims process and 
financial stress due to his inability to work, however, he 
reported that he has continued to try to find work in his 
small community.  The Veteran presented with a mixed mood of 
frustration, anxiety, and depression.  The Veteran reported 
that he continues to work to maintain stability in his life 
and to divert his negative emotions.  The Veteran reported 
that due to financial limitations he has little opportunity 
for time outside of the home with his mother, and the Veteran 
also reported stress due to his girlfriend's significant 
health problems.  The Veteran reported sleep disturbances, 
only getting to sleep, and intrusive thoughts of combat.  The 
Veteran was alert and oriented to time, place, and person, 
and exhibited clear speech, goal-directed thought processes, 
a mild to moderately depressed mood, and a pleasant and 
concerned affect.  The Veteran presented without tics or 
mannerisms, homicidal or suicidal ideations, and perceptual 
difficulties.  The Veteran was diagnosed with depressive 
disorder, not otherwise specified; PTSD; anxiety disorder, 
not otherwise specified, associated with both psychological 
factors and general medical conditions; alcohol abuse, 
currently in remission; and tobacco use disorder.  The 
Veteran was assigned a GAF score of 53.  

A VA PTSD examination dated in April 2005 indicates that the 
Veteran reported that he is a poor sleeper, and that he 
experiences nightmares and intrusive thoughts of Vietnam.  
The Veteran reported that he trained as a musician, however; 
he does not want to be in crowds.  The Veteran reported 
feelings of detachment, with a mild exaggerated startle 
response, and mild hypervigilance.  The Veteran reported that 
he holds his feelings in, and that he does not talk about 
Vietnam.  

Mental status examination revealed a casually dressed white 
male, alert and oriented to place, person, and time.  The 
Veteran exhibited speech of regular rate and rhythm, an 
anxious mood, and a mildly anxious affect.  The Veteran 
exhibited a coherent thought process and thought content, and 
adequate judgment and insight.  The Veteran appeared without 
overt psychosis.  The Veteran denied any homicidal or 
suicidal ideation.  

With regard to his daily activities, the Veteran reported 
that he does not watch television or war movies.  With regard 
to his occupational history, the Veteran reported that he 
last worked as a photographer.  The Veteran reported that he 
last worked in 2003 and stopped working due to physical and 
mental limitations.  With regard to his social history, the 
Veteran reported that he is starting to socially isolate 
himself.  With regard to his habits, the Veteran reported 
that he is a social drinker.  The Veteran denied drug and 
alcohol abuse.  The examiner determined that the most 
appropriate diagnosis for the Veteran was PTSD, chronic, 
mild, and assigned the Veteran a GAF score of 69.

Record of VA mental health progress note dated in May 2005 
indicates that the Veteran reported no emotional changes 
since his last instance of treatment.  The Veteran reported 
that he continues to face financial stress due to being 
unemployed.  The Veteran reported that he continues to live 
with and provide care for his mother.  The Veteran was alert 
and oriented to time, place, and person, and exhibited clear 
speech, goal-directed thought processes, a mild to moderately 
depressed mood, and a pleasant and concerned affect.  The 
Veteran presented without tics or mannerisms, homicidal or 
suicidal ideations, and perceptual difficulties.  The Veteran 
was diagnosed with depressive disorder, not otherwise 
specified; PTSD; anxiety disorder, not otherwise specified, 
associated with both psychological factors and general 
medical conditions; alcohol abuse, currently in remission; 
and tobacco use disorder.  The Veteran was assigned a GAF 
score of 53.  

Record of VA psychiatric clinic treatment dated in August 
2005 indicates that the Veteran reported that he spends time 
with friends and mostly stays home.  The Veteran reported 
that he mows the yard and maintains the gardens.  The Veteran 
reported that he lives with his mother, but that he plans to 
be on his own soon.  The Veteran appeared calm, pleasant, and 
casually and appropriately dressed.  The Veteran made good 
eye contact, and exhibited a good mood, broad affect, 
appropriate to mood, speech normal to rate and volume, goal-
directed thought processes, fair attention span and 
concentration, and good insight and judgment.  There was no 
evidence of tangentiality or circumstantialty, or psychosis.  
The Veteran exhibited no major deficit as to his short-term 
memory, and exhibited a good long-term memory.  The Veteran 
was diagnosed with depressive disorder, not otherwise 
specified; PTSD; anxiety disorder, not otherwise specified, 
associated with both psychological factors and general 
medical conditions; alcohol abuse, currently in remission; 
and tobacco use disorder.  The Veteran was assigned a GAF 
score of 55.  

Record of VA psychiatric clinic treatment dated in November 
2005 indicates that the Veteran reported that he was staying 
physically busy taking care of horses with his girlfriend.  
The Veteran denied major depressive symptoms, and reported 
that he felt better with prescription medication.  The 
Veteran denied any major side effects of his psychotropic 
medications.  The Veteran reported that he bought new 
property, and is maintaining the yard and gardens.  The 
Veteran denied any alcohol problems.  The Veteran appeared 
calm, pleasant, and casually and appropriately dressed.  The 
Veteran made good eye contact, and exhibited a good mood, 
broad affect, appropriate to mood, speech normal to rate and 
volume, goal-directed thought processes, fair attention span 
and concentration, and good insight and judgment.  There was 
no evidence of tangentiality or circumstantialty, or 
psychosis.  The Veteran exhibited no major deficit as to his 
short-term memory, and exhibited a good long-term memory.  
The Veteran was diagnosed with depressive disorder, not 
otherwise specified; PTSD; anxiety disorder, not otherwise 
specified, associated with both psychological factors and 
general medical conditions; alcohol abuse, currently in 
remission; and tobacco use disorder.  The Veteran was 
assigned a GAF score of 55.  

Record of VA psychiatric clinic treatment dated in February 
2006 indicates that the Veteran reported no change in terms 
of his mood or his anxiety symptoms.  The Veteran reported 
that he is spending some time caring for and raising horses 
with his girlfriend, and that he purchased a new home.  The 
Veteran reported feeling some benefit from his prescription 
medications.  The Veteran appeared clean, well-groomed, and 
without tics or mannerisms.  The Veteran exhibited speech 
normal to rate and rhythm, goal-directed thought processes, a 
mildly depressed mood, and a pleasant, mildly-anxious affect.  
The Veteran presented alert and oriented to time, place, and 
person, and was without homicidal or suicidal ideations or 
perceptual difficulties.  The Veteran was diagnosed with 
depressive disorder, not otherwise specified; PTSD; anxiety 
disorder, not otherwise specified, associated with both 
psychological factors and general medical conditions; alcohol 
abuse, currently in remission; and tobacco use disorder.  The 
Veteran was assigned a GAF score of 60.  

Record of VA psychiatric clinic treatment dated in June 2006 
indicates that the Veteran presented with a functioning level 
described as appropriate.  The Veteran was casually and 
appropriately dressed, made good eye contact, and was alert 
and oriented to time, place, and person.  The Veteran 
exhibited good general hygiene, a sad congruent mood, a full-
range affect, impulse control within limits, speech of normal 
rate and volume, average productivity, goal-directed thought 
processes, full-range attention span, fair concentration, and 
appropriate judgment and insight.  There was no evidence of 
tangentiality or circumstantialty, homicidal or suicidal 
ideations; hallucinations, or impairment in executive 
functioning.  The Veteran was diagnosed with depressive 
disorder, not otherwise specified; PTSD; anxiety disorder, 
not otherwise specified, associated with both psychological 
factors and general medical conditions; alcohol abuse, 
currently in remission; and tobacco use disorder.  The 
Veteran was assigned a GAF score of 60.  

Record of VA treatment dated in November 2006 indicates that 
the Veteran complained of insomnia.  The Veteran presented 
with a functioning level described as below desirable or 
appropriate.  The Veteran was casually and appropriately 
dressed; made good eye contact, and appeared alert and 
oriented to place, person.   The Veteran exhibited an 
anxious, congruent mood, a full-range, depressed affect, 
impulse control within limits, speech of normal rate and 
volume, average productivity, goal-directed thought 
processes, full-range attention span, fair concentration, and 
appropriate judgment and insight.  There was no evidence of 
tangentiality or circumstantialty, homicidal or suicidal 
ideations, hallucinations, or impairment in executive 
functioning.  The Veteran was diagnosed with depressive 
disorder, not otherwise specified; PTSD; anxiety disorder, 
not otherwise specified, associated with both psychological 
factors and general medical conditions; alcohol abuse, 
currently in remission; and tobacco use disorder.

Record of VA psychiatric clinic treatment dated in February 
2007 indicates that the Veteran reported that his 
prescription medication is helping him sleep and relax.  The 
Veteran reported that he spends time with horses, plays 
gospel music, and spends time with his girlfriend.  The 
Veteran reported that he is getting married.  The Veteran 
presented with an appropriate functioning level.  The Veteran 
was casually and appropriately dressed; made good eye 
contact; and was alert and oriented to time, place, and 
person.  The Veteran exhibited good general hygiene, an 
anxious, congruent mood, a narrow-range affect, speech of 
normal rate and volume, average productivity, goal-directed 
thought processes, full-range attention span, fair 
concentration, and appropriate judgment and insight.  There 
was no evidence of tangentiality or circumstantialty, 
homicidal or suicidal ideations, hallucinations, or 
impairment in executive functioning.  The Veteran was 
diagnosed with depressive disorder, not otherwise specified; 
PTSD; anxiety disorder, not otherwise specified, associated 
with both psychological factors and general medical 
conditions; alcohol abuse, currently in remission; and 
tobacco use disorder.

Record of VA psychiatric clinic treatment dated in May 2008 
indicates that the Veteran presented casually and 
appropriately dressed, made good eye contact, and appeared 
alert and oriented to time, place, and person.  The Veteran 
exhibited good general hygiene, an euthymic, congruent mood, 
a full-range affect, impulse control within limits, speech of 
normal rate and volume, average productivity, goal- directed 
though processes, full-range attention span, fair 
concentration, and appropriate judgment and insight.  There 
was no evidence of tangentiality or circumstantialty, 
homicidal or suicidal ideations, hallucinations, or 
impairment in executive functioning.  The Veteran was 
diagnosed with depressive disorder, not otherwise specified; 
PTSD; anxiety disorder, not otherwise specified, associated 
with both psychological factors and general medical 
conditions; alcohol abuse, currently in remission; and 
tobacco use disorder.  The Veteran was assigned a GAF score 
of 60.  

Record of VA psychiatric clinic treatment dated in August 
2008 indicates that the Veteran reported that he was not able 
to sleep.  The Veteran reported that he walked the floors.  
The Veteran reported that he was reasonably well, except for 
anxiety.  The Veteran presented with a functioning level 
described as appropriate.  The Veteran exhibited a full-range 
affect, congruent mood, impulse control within limits, speech 
of normal rate and volume, average productivity, goal-
directed thought processes, full-range attention span, fair 
concentration, and appropriate judgment and insight.  There 
was no evidence of tangentiality or circumstantialty, 
homicidal or suicidal ideation, hallucinations, or impairment 
in executive functioning.  The Veteran was diagnosed with 
depressive disorder, not otherwise specified; PTSD; anxiety 
disorder, not otherwise specified, associated with both 
psychological factors and general medical conditions; alcohol 
abuse, currently in remission; and tobacco use disorder.  The 
Veteran was assigned a GAF score of 60.  

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126 (2008); VAOPGCPREC 10-95 
(Mar. 1995); 60 Fed. Reg. 43186 (1995).

A GAF score 51-60 generally reflects moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or coworkers).  A score of 61-70 generally reflects mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  See Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.) (DSM-IV).

A rating higher than 30 percent is not warranted, as the 
veteran's level of symptomatology is not consistent with a 
finding of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; and impaired abstract thinking.  

This is so because the Veteran has been assigned GAF scores 
ranging from 53 to 69 with the majority of the assessments 
between 55 and 60.  As his GAF scores primarily demonstration 
mild to moderate symptomatology, a higher evaluation is not 
warranted on that basis.  The numerous treatment records and 
the VA examination report fail to show flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; and impaired abstract 
thinking.  

While the treatment records show that the veteran has a 
depressed mood frequently, that symptom alone is not enough 
to more nearly approximate a 50 percent rating.  While he 
clearly has difficulty establishing and maintaining effective 
social relationships, as evidenced by his six marriages, and 
he reports that he isolated himself socially, the evidence 
over the appeal period shows that he spends time with his 
friends, his mother, and his girlfriend, now his wife, during 
instances of treatment.  While the Veteran may occasionally 
experience an exacerbation of his symptoms, specifically 
intrusive thoughts, depressive symptoms, sleep disturbances, 
and anxiety, related to his PTSD, the Board finds that his 
symptoms overall appear to be in the category of mild to 
moderate.  Significantly, while the Veteran, in his above-
described July 2008 statement, offered a description of more 
serious PTSD symptoms, treatment records dated less than one 
month subsequent to such statement are completely silent for 
report of similar symptoms.  In any event, the emphasis in 
psychiatric ratings is not solely on social impairment, but 
rather includes an evaluation of how the mental disorder 
interferes with the ability to work.  38 C.F.R. § 4.126.

The veteran has reported that he no longer performs as a 
musician due to his problems with crowds and that he lives in 
a small community.  He is currently unemployed.  He reported 
that he last worked in 2003 as a photographer and that he 
stopped working due to physical and mental limitations.  
However, his 2008 hearing testimony revealed that he had 
stopped working because of physical limitations:  his job as 
a photographer required 2500 to 3500 miles a week and he had 
pain when sitting, standing, walking, or lying down.  

Over the course of this appeal he has reported that he has 
been a caretaker for his mother and girlfriend, that he 
maintains his yard and gardens, and that he cares for his 
girlfriend's horses.  Information provided by the Social 
Security Administration (SSA) reveals that he is considered 
unable to work by that federal agency "because of 
musculoskeletal degenerative disorders of the back."  The 
veteran testified that the SSA was aware of his PTSD.  

Given the veteran's testimony that he is unemployed due to 
orthopedic issues in addition to the SSA determination that 
orthopedic issues, not PTSD, are the reasons for the 
veteran's unemployability, a higher evaluation is not 
warranted on a schedular basis.  As the preponderance of the 
evidence of record demonstrates that the veteran's 
unemployability is due to his orthopedic disability and not 
his service-connected PTSD, a higher evaluation is not 
warranted on that basis.

Next, the evidence does not show exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  As 
explained above, his PTSD is not responsible for his marked 
interference with employment.  Furthermore, there is no 
evidence of frequent hospitalizations.  For these reasons, 
there is no evidence to suggest that the Veteran was not 
adequately compensated for his disability by the regular 
rating schedule.  

In sum, there is no indication that the Veteran's psychiatric 
disability overall has interfered with his ability to work, 
or function daily, beyond that contemplated by the 30 percent 
rating criteria.  Based upon the Veteran's symptoms overall 
since the effective date of service connection, July 16, 
2004, the Board finds that the severity of the Veteran's PTSD 
overall appears to be in the category of mild to moderate.  
Additionally, there is no evidence of a disorder in thought 
process or content, or of psychotic symptoms.  These factors 
indicate that the Veteran has been not seriously 
occupationally and socially impaired.  PTSD of a mild to 
moderate disability warrants a 30 percent disability rating, 
but no more.  Therefore, the Board finds that an evaluation 
in excess of 30 percent is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson, 12 Vet. App. at 125-26; Hart, 21 Vet. 
App. 505.  However, the weight of the credible evidence 
demonstrates that a 30 percent rating, but no more, has been 
warranted since July 16, 2004, the effective date of service 
connection.  As the preponderance of the evidence is against 
the claim of entitlement to an initial disability rating in 
excess of 30 percent for service-connected PTSD, the claim 
must be denied.  38 U.S.C.A.      § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

IBS, Associated with PTSD

The Veteran's IBS, associated with PTSD, has been initially 
rated as 10 percent disabling under DC 7319, effective July 
16, 2004.  

DC 7319 is deemed by the Board to be the most appropriate 
rating criteria in this case, primarily because it pertains 
specifically to the disability at issue, IBS.  The Veteran 
has not asked that an alternative diagnostic code be 
employed, and the Board can identify nothing in the evidence 
to suggest that another diagnostic code would be more 
appropriate.  

Under DC 7319, contemplating IBS, a 30 percent disability 
rating is warranted for severe IBS with diarrhea or 
alternating diarrhea and constipation with more or less 
constant abdominal distress; and a 10 percent disability 
rating is warranted for moderate IBS with frequent episodes 
of bowel disturbance and abdominal distress.  38 C.F.R. § 
4.114, DC 7319 (2008).

The Veteran contends, in his Notice of Disagreement dated in 
June 2005, and Substantive Appeal dated in May 2006, that the 
symptomology related to his service-connected IBS is more 
severe than what is reflected in the report of the April 2005 
VA examination and VA treatment, and thus warrants an 
increased initial disability rating in excess of 10 percent.  
He has reported that his contentions are supported by a 
January 2004 VA colon barium enema which found a 
"[f]eatureless distal sigmoid colon most likely secondary to 
chronic diarrhea or laxative use".

At the time of his September 2008 hearing before the Board, 
the Veteran reported that his IBS, due to dehydration, 
extreme cases of diarrhea and constipation, has worsened.  

Record of VA examination for intestines, dated in April 2005, 
indicates that the Veteran reported his current medications 
and reported that he had been diagnosed with a spastic colon 
for a number of years.  The Veteran reported crampy abdominal 
pain and gas pain with associated diarrhea and constipation.  
The Veteran also reported significant gastrointestinal reflux 
disease (GERD) symptoms, and that same had improved markedly 
with medication.  The Veteran denied any significant weight 
loss, incontinence, tenesmus, hematochezia, melena or 
hematemesis.  The Veteran reported that he experienced 
diffuse cramping and abdominal pain, relieved by a bowel 
movement.  Physical examination revealed a soft, non-tender, 
non-distended abdomen with positive bowel sounds.  The 
examiner diagnosed the Veteran with mild IBS, causing no 
significant weight loss or nutritional abnormalities, 
secondary to PTSD.  

VA treatment records dated in May 2005 indicate that the 
Veteran, while obtaining treatment for his sinusitis and 
chronic allergic rhinitis, reported problems with a spastic 
colon.  However, there is no record of specific complaint, 
treatment, or referral for treatment for IBS, or related 
symptoms.  

VA treatment records dated in August 2005 indicate that the 
Veteran reported that medication prescribed to him for 
cholesterol management gave him cramps.

VA treatment records dated in July 2008 indicate that the 
Veteran underwent an esophagogastroduodenoscopy (EGD) for 
complaints of blood in stools, heartburn, indigestion, 
difficulty swallowing, diarrhea, nausea, and pain in the 
abdomen.  Related diagnosis was indicated as reflux 
esophagitis, without indication of bowel involvement. 

VA treatment records dated in August 2008 indicate that the 
Veteran reported that medication prescribed to him for 
cholesterol management gave him diarrhea.  The Veteran 
reported that he experienced bowel movements two or three 
times each day.  

The Board notes that, from a review of the Veteran's VA 
treatment records, it appears that the Veteran sought 
significant treatment for GERD and related upper 
gastrointestinal conditions.  However, the Veteran is not 
service-connected for GERD, or for any upper gastrointestinal 
conditions, and VA treatment records for such are silent for 
complaints or treatment of IBS or spastic colon.  

In this case, the Board finds that the Veteran's service-
connected IBS, associated with PTSD, does not warrant an 
initial disability rating in excess of 10 percent under DC 
7319.  The evidence establishes that the Veteran's IBS is 
symptomatic to the extent that the Veteran suffers from 
abdominal cramps relieved by bowel movements.  The Veteran 
reported experiencing diarrhea and constipation.  It is 
significant, however, that the Veteran also reported diarrhea 
as a side-effect to prescribed medication for a non-service-
connected condition.  Further, and most significant, the 
April 2005 examiner specifically described the Veteran's IBS 
as mild.  There is no indication that any of the Veteran's 
treatment providers, at any time, have described the 
Veteran's symptomatology of IBS as severe.  Thus, even if the 
Veteran's diarrhea was attributed solely to his service-
connected IBS, such would not warrant an initial disability 
rating in excess of 10 percent because his IBS has not been 
described as severe.  The Board does not find the reported 
level of symptomatology consistent with a finding of severe 
IBS with diarrhea or alternating diarrhea and constipation, 
with more or less constant abdominal distress.  For these 
reasons, the Board concludes that an initial disability 
rating in excess of 10 percent for service-connected IBS, 
associated with PTSD, is not warranted under DC 7319.

Next, the evidence does not show exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The 
Veteran has not reported and the evidence does not show 
marked interference with employment due to IBS.  Furthermore, 
there is no evidence of frequent hospitalizations.  For these 
reasons, there is no evidence to suggest that the Veteran was 
not adequately compensated for his disability by the regular 
rating schedule.  

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson, 12 Vet. App. at 125-26; Hart, 21 Vet. 
App. 505.  However, the weight of the credible evidence 
demonstrates that a 10 percent disability rating, but no 
more, has been warranted since July 16, 2004, the effective 
date of service connection.  As the preponderance of the 
evidence is against the claim of entitlement to an initial 
disability rating in excess of 10 percent for service-
connected IBS, associated with PTSD, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 50 (1990).

Sinusitis

The Veteran's sinusitis has been initially rated as 
noncompensably disabling under DC 6513, effective July 16, 
2004.  

DC 6513 is deemed by the Board to be the most appropriate 
rating criteria in this case, primarily because it pertains 
specifically to the disability at issue, sinusitis, 
maxillary, chronic.  The Veteran has not asked that an 
alternative diagnostic code be employed, and the Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate.  

Under the general rating formula for sinusitis, a 10 percent 
rating is warranted when there are one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent rating is warranted when there are 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent rating is warranted following radical 
surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  An incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician. 38 C.F.R. § 4.97, DC 6513 (2008).

The Veteran contends, in his Notice of Disagreement dated in 
June 2005, and Substantive Appeal dated in May 2006, that the 
symptomology related to his service-connected sinusitis is 
more severe than what is reflected in the report of the April 
2005 VA examination and VA treatment, and warrants a 
compensable initial disability rating.  Specifically, the 
Veteran reported, in his May 2006 Substantive Appeal that he 
experiences more than six non-incapacitating episodes each 
year with severe headaches, significant pain, and a constant 
nose drip.  

At the time of his September 2008 hearing before the Board, 
the Veteran reported that he has a constant runny nose and 
crusting.  The Veteran reported that it was difficult to work 
as a photographer and talk to people with a runny nose.  

Record of VA examination for nose, sinus, larynx, and 
pharynx, dated in April 2005, indicates that the Veteran 
complained of nasal congestion that goes to his chest with 
sore throat, coughing, eye congestion, occasional sneezing, 
and frontal and tension headaches.  The Veteran complained of 
nasal airway obstruction mostly all day, but that such is 
better in the morning.  The Veteran reported occasional green 
and yellow purulent nasal discharge.  The Veteran denied any 
dyspnea at rest or on exertion.  The Veteran denied frequent 
sinus infections.  The Veteran reported that his symptoms are 
worse in the spring.  The Veteran reported that his sense of 
smell is diminished, and that he broke his nose in high 
school.  The Veteran reported a history of chronic allergic 
rhinitis as well.  Physical examination revealed slightly 
edematous turbinates, without polyps or purulence, or 
significant nasal septal deviation.  The Veteran's oral 
cavity and oropharynx was benign, and his neck was supple, 
without lymphademopathy.  The Veteran was diagnosed with 
chronic allergic rhinitis with intermittent episodes of acute 
sinusitis.   

VA treatment records dated in May 2005 indicate that the 
Veteran complained of pressure headaches over the frontal and 
maxillary areas with rhinnorrhea and post nasal drip.  The 
Veteran reported that he was unable to use nasal sprays.  
Physical examination revealed congested nares with boggy 
turbinates, bilaterally, and an oral cavity without tonsillar 
inflammation or erythema of the posterior pharynx.  The 
Veteran exhibited post nasal drip.  The Veteran was diagnosed 
with sinusitis.  

VA treatment records dated August 2005 indicate that the 
Veteran reported a sore throat and sinus congestion over the 
past three or four weeks.  The physician noted that the 
Veteran was a smoker, having recently reduced his smoking 
from three packs each day.  The physician noted that the 
Veteran's smoking probably contributed to his symptoms.  The 
physician noted that the Veteran did have nasal congestion 
and rhinorrhea, but mainly had a sore throat and frontal 
sinus headaches.  The Veteran reported mild sinus pain over 
the frontal and maxillary sinus areas that is worse when he 
leans over.  The physician noted mild lymphadenopathy in the 
submandibular area.  Physical examination revealed nares with 
mild congestion, bilaterally, and boggy turbinates; and an 
oral cavity with mild to moderate erythema of the posterior 
pharynx; and without tonsillar inflammation.  The Veteran 
exhibited post nasal drip.  The Veteran reported occasional 
sputum, clear to yellow to brown to red in color.  The 
Veteran was diagnosed with pharyngitis and sinusitis and 
prescribed antibiotic medication.  

VA treatment records dated in November 2005 indicate that the 
Veteran reported that his sinus problems were better.  The 
Veteran reported that he still experiences occasional clear 
discharge, without sinus pain.  The physician noted 
congestion and a nasal quality to the Veteran's speech. 

VA treatment records dated in January 2006 indicate that the 
Veteran denied any sinus pain. 

VA treatment records dated in February 2006 indicate that 
during psychiatric treatment, the Veteran complained of sinus 
difficulties.  

VA treatment records dated in July 2008 indicate that the 
Veteran complained of nasal congestion, drainage, facial 
pressure, and daily headaches.  The Veteran reported that he 
was coughing up thick, greenish-colored mucus.  Physical 
examination revealed nares with mild laryngopharyngeal 
sensory symptoms on endoscope; a moist nasal cavity, without 
masses, lesions, or drainage; and an oral cavity, without 
masses, lesions, or drainage.  The Veteran's neck appeared 
without lymphadenopathy or thyromegaly.  The Veteran was 
diagnosed with sinusitis and prescribed antibiotic 
medication.

While the Veteran has been treated for sinusitis, there is no 
medical evidence of record that indicates that he experiences 
one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting, as is required by DC 6513 for 
a compensable disability rating.  The Board notes that there 
is medical evidence of record indicating boggy mucosa across 
the turbinates post nasal drip, and two instances of 
treatment with antibiotic medication, in two different years.  
However, there is no indication that the Veteran described 
experiencing non-incapacitating episodes during his instances 
of treatment, or that upon examination, the Veteran exhibited 
purulent discharge or crusting.  Accordingly, DC 6513 cannot 
serve as a basis for an initial compensable disability rating 
for the Veteran's service-connected sinusitis.

Next, the evidence does not show exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The 
Veteran has not reported and the evidence does not show 
marked interference with employment due to sinusitis.  
Furthermore, there is no evidence of frequent 
hospitalizations.  For these reasons, there is no evidence to 
suggest that the Veteran was not adequately compensated for 
his disability by the regular rating schedule.  

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that since July 16, 2004, 
the effective date of service connection, the Veteran's 
service-connected sinusitis has warranted a noncompensable 
disability rating.  As the preponderance of the evidence is 
against the claim of entitlement to an initial compensable 
disability rating for service-connected sinusitis, the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Chronic Allergic Rhinitis

The Veteran's service-connected chronic allergic rhinitis has 
been initially noncompensably rated under DC 6522, effective 
July 16, 2004.  

DC 6522 is deemed by the Board to be the most appropriate 
rating criteria in this case, primarily because it pertains 
specifically to the disability at issue, allergic rhinitis.  
The Veteran has not asked that an alternative diagnostic code 
be employed, and the Board can identify nothing in the 
evidence to suggest that another diagnostic code would be 
more appropriate.  

Under DC 6522, a 10 percent rating is warranted for allergic 
rhinitis without polyps, but with greater than 50 percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side.  A maximum 30 percent rating is 
warranted for allergic rhinitis with polyps.  38 C.F.R. § 
4.97, DC 6522 (2008).

The Veteran contends, in his Notice of Disagreement dated in 
June 2005, and Substantive Appeal dated in May 2006, that the 
symptomology related to his service-connected chronic 
allergic rhinitis is more severe than what is reflected in 
the report of the April 2005 VA examination and VA treatment, 
and warrants a compensable initial disability rating.  
Specifically, the Veteran reported, in his May 2006 
Substantive Appeal, that when his condition is active, he 
experiences a complete nasal blockage and must breathe 
through his mouth.  The Veteran reported that his sleep is 
difficult, due to the labored breathing he experiences from 
congested nasal passages.  

At the time of his September 2008 hearing before the Board, 
the Veteran reported that he has a constant runny nose and 
crusting.  The Veteran reported that it was difficult to work 
as a photographer and talk to people with a runny nose.  

Record of VA examination for sinus, larynx, and pharynx, 
dated in April 2005, indicates that the Veteran reported the 
onset of chronic allergy-type symptoms in the early 1970's.  
The Veteran complained of nasal congestion that goes into his 
chest with a sore throat, coughing, eye congestion, and 
occasional sneezing and headaches.  The Veteran reported that 
he experiences nasal airway obstruction all day, but that 
such is better in the morning.  The Veteran reported that he 
experiences occasional green and yellow purulent discharge.  
The Veteran denied any dyspnea at rest, or on exertion.  The 
Veteran reported that his symptoms are worse in the spring.  
Physical examination was silent for significant nasal septal 
deviation, polyps, or purulence.  The examiner noted that the 
Veteran's turbinates were slightly edematous.  The oral 
cavity and oropharynx was benign, and the neck was supple, 
without lymphadenopathy.  The Veteran was diagnosed with 
chronic allergic rhinitis.     

VA treatment records dated in January 2006 indicate that the 
Veteran's allergic rhinitis was reported as an active 
problem, treated with medication.  The Veteran presented with 
post nasal drip.  

VA treatment records dated in August 2005 indicate that the 
Veteran presented with mild somatic concerns and mild sinus 
pain over the frontal area.  Physical examination revealed 
congested nares with boggy turbinates, and an oral cavity 
without tonsillate inflammation or erythema of the posterior 
pharynx.  The Veteran presented without post nasal drip.  The 
Veteran was diagnosed with allergic rhinitis.  

VA treatment records dated in May 2005 indicate that the 
Veteran complained of pressure headaches over the frontal and 
maxillary areas with rhinorrhea and post nasal drip.  The 
Veteran reported that he was unable to use nasal sprays.  
Physical examination revealed congested nares with boggy 
turbinates, bilaterally, and an oral cavity without 
tonsillate inflammation or erythema of the posterior pharynx.  
The Veteran exhibited post nasal drip.  

VA treatment records dated in November 2004 indicate that 
during psychiatric treatment, the Veteran reported struggling 
with seasonal allergies.

While the Veteran has been treated for chronic allergic 
rhinitis, there is no medical evidence of record that 
indicates that he exhibited greater than 50 percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side, in the absence of a showing of 
polyps, as is required by DC 6522 for a compensable 
disability rating.  The Board notes that there is medical 
evidence of record indicating boggy mucosa across the 
turbinates.  However, there is no indication that such 
symptomatology consisted of more than 50 percent blockage of 
nasal passage on both sides or complete obstruction on one 
side.  Accordingly, DC 6522 cannot serve as a basis for an 
initial compensable disability rating for the Veteran's 
service-connected chronic allergic rhinitis.

Next, the evidence does not show exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The 
Veteran has not reported and the evidence does not show 
marked interference with employment due to allergic rhinitis.  
Furthermore, there is no evidence of frequent 
hospitalizations.  For these reasons, there is no evidence to 
suggest that the Veteran was not adequately compensated for 
his disability by the regular rating schedule.  

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that since July 16, 2004, 
the effective date of service connection, the Veteran's 
service-connected chronic allergic rhinitis has warranted a 
noncompensable disability rating.  As the preponderance of 
the evidence is against the claim of entitlement to an 
initial compensable disability rating for chronic allergic 
rhinitis, the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for hearing loss is denied. 

An initial disability rating in excess of 30 percent for 
service-connected PTSD is denied.

An initial disability rating in excess of 10 percent for 
service-connected IBS, associated with PTSD, is denied.

An initial compensable disability rating for service-
connected sinusitis is denied.

An initial compensable disability rating for service-
connected chronic allergic rhinitis is denied.




____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


